Opinión Disidente emitida por el
Juez Asociado Señor Santana Becerra
en la cual concurren el Juez Presidente Señor Negrón Fernández y el Juez Asociado Señor Belaval.
San Juan, Puerto Rico, 24 de abril, 1967
En 2 de septiembre de 1965 se imputó en una sola acusa-ción a los apelantes José Soto Zaragoza y Carlos Palacio Amador que en 6 de mayo de 1964 tenían en su poder y dominio material relacionado con el juego ilegal de la bolita. Convictos en juicio que se celebrara el 8 de febrero de 1965, recibieron sentencias cada uno de año y medio de cárcel.
Un examen detenido del récord me produce la convicción que existe prueba suficiente y competente en derecho para *359sostener las convicciones, por lo menos, mientras Pueblo v. Seda, 82 D.P.R. 719 (1961), sea jurisprudencia de este Tribunal.
La prueba de cargo no es una prueba irreal o intrínseca-mente increíble. Lo que este agente encubierto dice que vio lo podía ver a los dos pies de distancia según su declaración. Esta prueba no fue contradicha. Por el contrario, su testimo-nio de que el sitio era frente a la casa de Palacio en el número 210 de la Calle Merhoff fue corroborado por un testigo de la defensa.
Tampoco es un hecho irreal e intrínsecamente increíble el que viera las listas a dos pies de distancia sin que hubiera luz prendida dentro del automóvil. Los hechos ocurrían a las 6 de la tarde más o menos. Tomó conocimiento judicial que el 6 de mayo de 1964 el sol se puso en San Juan a las 6:47. Por tres cuartos de hora estuvo aún sobre el horizonte y era claramente de día, sin que se necesitara luz artificial para ver.
La prueba, que no es irreal ni en sí misma increíble, es suficiente para condenar bajo la continua línea de fallos confirmatorios basados en Seda, si la misma fue creída por el Juez sentenciador como en efecto la creyó después de dirimir los conflictos en ella, (1) Aun cuando la función de dar o no crédito a determinado testimonio oral es prerro-gativa del juzgador, un examen del récord y de la prueba de defensa — una coartada — no me convence que el Juez sen-*360tenciador ejerciera tal prerrogativa en forma desnatura-lizada o meramente caprichosa. La evidencia documental admitida en nada prueba que a la hora de la comisión del delito imputado el apelante Soto Zaragoza estuviera en una Gallera, ni que lo hubiera estado en todo ese día. Por el con-trario, establece que los gallos supuestamente propiedad de este apelante y que fueron jugados se inscribieron y jugaron como de otra persona, uno de los testigos de defensa, según éste también declarara.
El acusado Palacio no trajo siquiera esa prueba de coar-tada, ni otra alguna para contradecir la de cargo.
Se señala por la mayoría el hecho “que la defensa de coartada sustanciada con prueba oral y testifical había sido oportunamente notificada al fiscal y a pesar de que el fiscal tenía conocimiento de la defensa que trataría de establecer y de la prueba con que se contaba para ello, tampoco presentó prueba de refutación ni la contradijo en forma alguna.” Se anota al margen que la defensa notificó al fiscal el 23 de diciembre de 1964 una moción sobre citación del encargado de la división de récords de la Administración de Parques con los informes de las jugadas de gallos celebradas el 6 de mayo en la Gallera San Andrés.
Aparte de que la evidencia de coartada del acusado Soto Zaragoza no es de tal naturaleza contundente en sí misma que requiriera de una prueba de refutación para no ser creída, como no lo fue por el Magistrado sentenciador, vamos al récord.
La acusación se radicó en septiembre 2, 1964. Se leyó el 21 de septiembre. El 6 de noviembre los acusados radicaron una moción haciendo constar:
“Que para dar cumplimiento a la Regla Núm. 74 de Proce-dimiento Criminal de Puerto Rico, los acusados informan a este Hon. Tribunal así como al Ministerio Público que su defensa será la de coartada.”
*361Ninguna información sobre la coartada suplen los acusados ahí.
En una vista celebrada el 16 de noviembre de 1964, el Fiscal insistió en que la defensa produjera información en cuanto a dicha coartada, dónde estaban los acusados ese día, qué hacían, qué testigos tenían de esos hechos y todas las circunstancias de la misma. La defensa se opuso tenazmente a dar la información y el Tribunal la sostuvo y negó lo solicitado por el Fiscal. No se puede, pues, culpar al Fiscal de no haberse puesto en condiciones para refutar dicha prueba ni deben derivarse por ello inferencias contrarias a su caso.
Por otro lado, las declaraciones de los dos testigos que vinieron a sostener la coartada fueron escurridizas y vagas en aquellas preguntas del Fiscal hechas con miras a que lo pusieran en condiciones de citar testigos de refutación. La moción sobre citación de testigos con informes relacionados con las jugadas del 6 de mayo nada informaba. Como cues-tión de realidad, el documento producido por dicha citación tampoco nada informa. Es una hoja de papel sin firma, en que no aparecen ni el nombre de Soto Zaragoza ni el de Pala-cio, ni contiene la misma dato alguno demostrativo de la presencia en ese día de estas personas en la Gallera allí mencionada.
En este caso se absuelve a los apelantes asumiendo el Tribunal en Segunda instancia la función reservada al juzgador de los hechos de pasar sobre la credibilidad de la prueba y resolver conflictos en la misma, anulándose aquí tal prerro-gativa del juzgador según él la ejerciera.
Por las razones de derecho y de norma jurídica que he ex-puesto en mi opinión disidente en el caso de Pueblo v. Bermúdez Pérez, 94 D.P.R. 363 (1967), y que doy aquí por repro-ducidas, disiento también en este caso.
Acepto que pueden haber situaciones en que la prueba de cargo sea tan inherentemente increíble o esté viciada de *362irrealidad que no deba ser base para una convicción. Este caso no presenta una situación así.
Preocupa hondamente cuando llegue el momento en que los apelantes en general, ante el precedente de este caso; Pueblo v. Ayala Ruiz, 93 D.P.R. 704 (1966), y algunos más re-cientemente decididos bajo parecido medio aunque sin expre-sión de fundamentos, reclamen el derecho a que, en función ahora asumida en segunda instancia de pasar sobre la credibi-lidad y resolver conflictos de prueba oral, el Tribunal anule esa función según la haya ejercido un jurado, que no es sino otro juez de los hechos, a menos que se quiera establecer doctrina aparte sólo para los casos de bolita.
Acepto que el Tribunal no está irrevocablemente atado a normas sentadas previamente. Una norma, si ha de susti-tuirse o modificarse, debe serlo por otra norma, de modo que los jueces de instancia tengan un claro principio de derecho a aplicar. No son ellos quienes, en el ejercicio de su función normal de apreciar y creer la prueba o no creerla, han situado a los acusados en casos de bolita en una “situación de evidente desventaja.” En esa posición, si es que lo están, los puso la norma de suficiencia de prueba en derecho para condenar que este Tribunal sentó en el caso de Seda. Hasta ese momento los jueces de instancia no condenaban con la sola declaración de un agente, sin más. Por el contrario, la ausencia de otra prueba ha sido constantemente justificada o condonada en una línea inalterable de fallos durante varios años que siguie-ron a Seda, y hasta recientemente, a base de que el sistema de agente encubierto así lo demanda.
No sanciono el que exista un estado de derecho en que el ciudadano acusado esté en una reconocida situación de evi-dente desventaja en el proceso donde está envuelta su inocen-cia. Pero obviamente los jueces de instancia han de estar ahora en una situación un tanto perpleja en su función de fallar, ante una prueba que se tiene dicho es en derecho sufi-*363dente y competente, de un lado, y de otro lado, ante criterios de apreciación y credibilidad en el proceso subjetivo de for-mar juicio, que ya no son los suyos, sino los de los jueces de este Tribunal. No creo que ésta sea la debida solución.
Cualesquiera que puedan ser los criterios en el ambiente en cuanto a si la persecución de la bolita responde ya a un fin social o no, y si deben imaginarse o producirse otros me-dios de afrontar el problema de este juego o la manera de per-seguirlo, corresponde al Poder Legislativo determinarlo. Mientras tanto, la política pública hasta ahora que el Poder Judicial debe hacer valer es la contenida en la Ley Núm. 220 de 1948. (2)

El agente dijo que vestía con mahones de mecánico y aparentaba ser un mecánico que estaba “ayudándole a un muchacho que tiene un taller de mecánica en esa calle.” En la repregunta, dijo que trabajó tres semanas- de mecánico en un garage que dijo ser de los hermanos Sanjurjo. El testigo de defensa Alberto Sanjurjo declaró tener un taller de hojala-tería y pintura en la Calle Merhoff Núm. 203, que había conocido al agente cuando era policía, antes de ser policía y que le había pintado un carro. Expresó que el agente no trabajó con él en ese taller como empleado ni gratuitamente. Hacía 15 años que era vecino del acusado Palacio. El Juez dirimió el conflicto de credibilidad sobre un hecho colateral traído para fines de atacar la credibilidad del agente.


La acusación en este caso imputa delito. La See. 4 de la Ley Núm. 220 de 1948 castiga la posesión de material conectado con el juego de bolita. Si se imputa que el material está conectado con el juego ilegal, lógicamente es susceptible de ser utilizado en el mismo. Las Reglas 38 y 64 (o) de las de Procedimiento Criminal proveen a un acusado bajo la See. 4 de la Ley Núm. 220 el mecanismo para defenderse de la posesión de material inocente mediante la exigencia al Fiscal de un pliego de especifi-caciones. Si el pliego no revela material prohibido, la acusación se deses-tima bajo la Regla 64(o).